Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-2006

Wallace v. Graphic Mgmt Assoc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5216




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Wallace v. Graphic Mgmt Assoc" (2006). 2006 Decisions. Paper 719.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/719


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT

                           NO. 05-5216
                        ________________

                     MARGARET WALLACE,

                                  Appellant


                                  v.

  GRAPHIC MANAGEMENT ASSOCIATES, AND THE MANAGEMENT
     AND OWNERSHIP THEREOF, CEO, PRESIDENT, HOLDING
   COMPANY, AND OTHER OWNERSHIP AND/OR MANAGEMENT
 OF GMA, NATIONALLY AND/OR INTERNATIONALLY (PRESENTLY
 NOT IDENTIFIED); STEVE GARZA, MANAGER OF THIS LOCATION;
EDWARD OLIVER, FORMER SENIOR SUPERVISOR AT THIS LOCATION

            ____________________________________

           On Appeal From the United States District Court
              For the Eastern District of Pennsylvania
                     (D.C. Civ. No. 04-cv-00819)
            District Judge: Honorable R. Barclay Surrick

           _______________________________________


             Submitted Under Third Circuit LAR 34.1(a)
                           June 7, 2006

    Before: MCKEE, FUENTES AND NYGAARD, CIRCUIT JUDGES
                      (Filed: July 21, 2006)


                    _______________________

                           OPINION
                    _______________________
PER CURIAM

       Margaret Wallace, appearing pro se, appeals the District Court’s dismissal of her

complaint for failure to comply with the Court’s scheduling and discovery orders. For the

reasons that follow, we will affirm.

       On February 26, 2004, Margaret Wallace filed a complaint in the United States

District Court for the Eastern District of Pennsylvania against her employer, Graphic

Management Associates, the manager of the facility where she worked, Steve Garza, and

her former supervisor, Edward Oliver. Wallace alleged that she was subjected to a

sexually hostile work environment by Oliver, discriminated against on the basis of race

and national origin in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e-2000e-17, and the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. §§

951-963, and retaliated against for complaining of the discriminatory treatment.

       The action was originally assigned to the Honorable Charles Weiner. Defendants

noticed Wallace’s deposition for April 23, 2004, on which date Wallace appeared, but

refused to answer any questions, except in writing. The District Court encouraged

Wallace to seek an attorney and directed her to appear for her deposition on May 14,

2004. After Wallace failed to appear on May 14, defendants moved for sanctions, and the

District Court issued an order directing Wallace to show cause why the action should not

be dismissed for failure to prosecute. At the hearing on the order to show cause, the

District Court denied defendants’ motion and ordered Wallace to appear for her


                                             2
deposition on June 4, 2004.

       Wallace appeared for her deposition on June 4, at which time she testified that she

had taken contemporaneous notes relating to her employment and allegations of sexual

harassment. These notes had not been produced to defendants during the course of

discovery. According to defendants, Wallace stated that she was unwilling to produce the

documents until the trial. Defendants then moved for dismissal of the action based on

Wallace’s refusal to cooperate in discovery. The Court again issued an order to show

cause why the action should not be dismissed for failure to prosecute, and at the hearing,

instructed Wallace to produce a copy of her notes and other requested items and to appear

for the continuation of her deposition on July 16, 2004.

       Wallace failed to produce her notes as instructed by the Court. On July 22, 2004,

Defendants filed a third motion seeking dismissal of the action for failure to comply with

the Court’s discovery orders. The Court issued a third order to show cause why the

action should not be dismissed for failure to comply with the Court’s directives and set a

hearing on the matter on August 11, 2004. Wallace failed to appear at the hearing, later

informing the Court that she was ill and on the day of the hearing and had therefore been

unable to attend.

       On August 23, 2004, the Court issued an order indicating that it would, “out of an

abundance of leniency considering that plaintiff is pro se, allow her one last opportunity

to appear before the court.” The Court set another hearing for September 1, 2004, and

indicated that should Wallace fail to appear, it would summarily dismiss the action with

                                             3
prejudice. Following the hearing, the Court ordered that Wallace provide defendants with

all of her contemporaneous notes no later than September 8, 2004, and indicated that

failure to do so would result in summary dismissal of the action.

       On December 10, 2004, the Court scheduled trial to commence on January 24,

2005. Following a status conference on January 18, 2005, on Wallace’s motion, Judge

Weiner recused himself pursuant to 28 U.S.C. § 455. In doing so, the Court explained:

       . . . For whatever reason, plaintiff has proceeded in an obdurate manner by
       refusing to appear at her deposition, refusing to cooperate at her deposition,
       failing to respond to written discovery, failing to turn over to defense
       counsel, as directed by the Court, certain notes that she had made during her
       employment with defendant, failing to appear at scheduled hearings before
       this Court and overall failing to prosecute her claim in a timely manner.
       Plaintiff’s conduct has forced the defendant to file numerous motions for
       sanctions, including dismissal of this action, all of which the Court has
       denied out of great leniency to the plaintiff’s pro se status. Despite this
       leniency, plaintiff contends that the Court is biased against her.

       Following Judge Weiner’s recusal, the case was reassigned to The Honorable R.

Barclay Surrick. On September 27, 2005, the Court ordered the parties to appear at a

conference on November 17, 2005. Wallace filed a “Petition in Opposition to Proposed

Conference” in which she maintained that Judge Surrick was biased against her and

therefore she opposed any meeting at which he would be present. Wallace concurrently

filed a motion requesting that Judge Surrick recuse himself before November 17. On

October 14, 2005, the Court issued an order denying Wallace’s motions and admonishing

her that her failure to appear at the status conference would result in the dismissal of her

complaint. When Wallace did not appear, the Court granted defendants’ oral motion to


                                              4
dismiss the complaint, holding that “for whatever reason, Plaintiff is delaying this matter

and making it impossible to proceed to final disposition, and that the effect of Plaintiff’s

conduct is to cause great hardship and expense to Defendants.” The Court noted that

Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), required that the

Court weigh six relevant factors before dismissing an action as a sanction for failure to

prosecute, and concluded that, after considering these factors, it was clear that dismissal

was appropriate. Wallace timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review a

dismissal for failure to prosecute for abuse of discretion. In re Jewelcor Inc., 11 F.3d 394,

397 (3d Cir. 1993). Rule 37(b)(2)(C) of the Federal Rules of Civil Procedure authorizes a

district court to dismiss an action should a party fail to obey an order to provide or permit

discovery. In assessing the propriety of such an action, we have stated that:

       we will be guided by the manner in which the trial court balanced the
       following factors, which have been enumerated in the earlier cases, and
       whether the record supports its findings: (1) the extent of the party’s
       personal responsibility; (2) the prejudice to the adversary caused by the
       failure to meet scheduling orders and respond to discovery; (3) a history of
       dilatoriness; (4) whether the conduct of the party or the attorney was willful
       or in bad faith; (5) the effectiveness of sanctions other than dismissal,
       which entails an analysis of alternative sanctions; and (6) the
       meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 867 (3d Cir. 1984).

       A review of the Poulis factors makes it clear that the District Court acted well

within its discretion in dismissing Wallace’s action. Any delay or failure to follow the

Court’s orders was directly attributable to Wallace, as she was representing herself pro se.

                                              5
As the District Court noted, defendants have been prejudiced by Wallace’s delay and her

failure to comply with the Court’s discovery and scheduling orders. Wallace’s refusal to

turn over her notes has precluded defendants from completing her deposition or fully

preparing for trial. Furthermore, the Court has noted that Wallace’s refusal to participate

in discovery and to follow court orders has been ongoing. While the District Court did

not make explicit findings on whether her conduct was willful or in bad faith, whether

alternative sanctions would be effective, or whether her underlying claims are

meritorious, the Court did indicate that it considered all of the relevant factors and that

they supported dismissal. Given Wallace’s history of noncompliance and the ample

opportunities provided to her by the District Court to rectify her behavior, we cannot say

that the District Court abused its discretion in ultimately dismissing her case.

       Accordingly, we will affirm the judgment of the District Court.




                                              6